DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they submit the claims that include all the allowable subject matter of claim 7. Thus, the application is allowed.


Allowable Subject Matter
Reference 1: Lee (US 20110260338)
	Regarding claim 1, Lee teaches a semiconductor package in fig. 5, comprising:

	a package substrate (120);

	a semiconductor chip (186) on the package substrate (120); and

	a plurality of underfills (refer to underfill 196) between the package substrate and the semiconductor chip, wherein the package substrate comprises:
	a trench (160) formed in the package substrate (120); and
	a plurality of dams (184/765) on both sides of the trench (180), respectively, and wherein top surfaces of the plurality of dams are positioned at a lower level than a
bottom surface of the semiconductor chip in a cross-sectional view of the semiconductor package with the package substrate providing 4 base reference level (see fig. 5a).
	However, Lee does not teach “wherein in a plan view, the trench extends outside of a chip region of the package substrate from a center region of the chip region, the semiconductor chip being on the chip region.”
	Regarding claim 12, Lee teaches a semiconductor package in fig. 5 comprising:
	a package substrate (120);
	a semiconductor chip (166) on the package substrate 120}; and
	a plurality of underfills (refer to underfill 196) between the package substrate and the semiconductor chip, wherein the package substrate comprises a dam (184/185) thereon, and wherein a top surface of the dam is positioned at a lower level than a bottom surface of the semiconductor chip in a cross-sectional view of the semiconductor package with the package substrate providing a base reference level (see fig. 5a).
	However, Lee does not teach “ In re: Chulwoo KimApplication No.: 17/109,925wherein in a plan view, the dam extends towards a side of a chip region of the package substrate from a center region of the chip region, the semiconductor chip being on the chip region.”
	Re


Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor package comprising: “wherein in a plan view, the trench extends outside of a chip region of the package substrate from a center region of the chip region, the semiconductor chip being on the chip region” in combination of all of the limitations of claim 1. Claims 2-6 and 8-11 include all of the limitations of claim 1.
Regarding claim 12, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor package comprising: “wherein in a plan view, the dam extends towards a side of a chip region of the package substrate from a center region of the chip region, the semiconductor chip being on the chip region” in combination of all of the limitations of claim 12. Claims 13-16 include all of the limitations of claim 12.
Regarding claim 17, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor package comprising: “wherein in a plan view, the trench extends outside of a chip region of the package substrate from a center region of the chip region, the semiconductor chip being on the chip region” in combination of all of the limitations of claim 17. Claims 18-20 include all of the limitations of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818